As filed with the Securities and Exchange Commission on June 15, 2011 1933 Act File No. 033-07559 1940 Act File No. 811-04767 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 43 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 44 [ X ] (Check appropriate box or boxes.) EAGLE GROWTH & INCOME FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [ X ] 60 days after filing pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EAGLE GROWTH & INCOME FUND CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for Retirement Class – R-6 shares of Capital Appreciation Fund,Growth & Income Fund, International Equity Fund, Investment Grade Bond Fund, LargeCap Core Fund, Mid Cap Growth Fund, Mid Cap Stock Fund, Small Cap Growth Fundand Small Cap Core Value Fund Combined Statement of Additional Information for Retirement Class – R-6 shares of Capital Appreciation Fund, Growth & Income Fund, International Equity Fund, Investment Grade Bond Fund, Large Cap Core Fund, Mid Cap Growth Fund, Mid Cap Stock Fund, Small Cap Growth Fund and Small Cap Core Value Fund Part C of Form N-1A Signature Page Table of Contents Capital Appreciation Fund Growth &Income Fund International Equity Fund Investment GradeBond Fund Large CapCore Fund MidCap Growth Fund MidCap Stock Fund SmallCap CoreValue Fund SmallCap Growth Fund Investment Objective 1 4 7 10 12 15 18 21 24 Fees and Expenses 1 4 7 10 12 15 18 21 24 Expense Example 1 4 7 10 12 15 18 21 24 Portfolio Turnover 1 4 7 10 12 15 18 21 24 Principal Investment Strategies 1 4 7 10 12 15 18 21 24 Principal Risks 2 5 8 11 13 16 19 22 25 Performance 2 5 8 11 13 16 19 22 25 Manager 3 6 9 11 13 16 20 23 26 Subadviser 3 6 9 – 23 – Portfolio Manager(s) 3 6 9 11 13 16 20 23 26 Purchase and Sale of Fund Shares 3 6 9 11 14 17 20 23 26 Tax Information 3 6 9 11 14 17 20 23 26 Payments To Broker- Dealers and Other Financial Intermediaries 3 6 9 11 14 17 20 23 26 Historical Performance of Accounts Similar to the Fund – – – 27 – More Information About the Funds Additional Information on Funds 28 Additional Information on Investment Strategies 28 Additional Information on Risks 30 Manager 33 Subadviser 33 Portfolio Managers 33 Distributor 34 Payments to Financial Intermediaries 35 Investing in Class R-6 Shares 37 How to Purchase or Redeem Shares 38 How to Exchange Your Shares 38 Valuing Your Shares 39 Doing Business With The Fund 39 Dividends, Capital Gains Distributions and Taxes 42 Description of Indexes 43 Financial Highlights 45 For More Information 49 Table of Contents Eagle Mutual Funds SUMMARY OF CAPITAL APPRECIATION FUND|8.XX.2011 Investment objective | The Eagle Capital Appreciation Fund (“Capital Appreciation Fund” or the “fund”) seeks long-term capital appreciation. Fees and expenses | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Capital Appreciation Fund. Shareholder fees (fees paid directly from your investment): Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None Redemption Fee (as a % of amount redeemed, if applicable) None Annual fund operating expenses (expenses deducted from fund assets): Class R-6 Investment Advisory Fees 0.60% Distribution and Service (12b-1) Fees 0.00% Other Expenses Shareholder Service Fees 0.00% Remainder of Other Expenses 0.17% Total Annual Fund Operating Expenses (a) 0.77% (a) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to cap its investment advisory fee and/or reimburse certain expenses of the fund to the extent that annual operating expenses exceed 0.85% of the R-6 class’ average daily net assets through August [], 2012. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, extraordinary expenses and includes offset expense arrangements with the fund’s custodian. The Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal year , if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fund reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share class Year1 Year3 Year5 Year10 Class R-6 $[] $[] $[] $[] Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 45% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the Capital Appreciation Fund seeks to achieve its objective by investing at least 65% of its net assets in common stocks of companies that have the potential for attractive long-term growth in earnings, cash flow and total worth of the company. In addition, the portfolio management team prefers to purchase stocks that appear to be undervalued in relation to the company’s long-term growth fundamentals. The primary focus of the fund’s portfolio management team is the analysis of individual companies rather than the industry in which that company operates or the economy as a whole. The fund invests in the stocks of companies of any size without regard to market capitalization and will sell securities when they no longer meet the portfolio management team’s investment criteria. Although the fund is diversified, it normally will hold a core portfolio of stocks of fewer companies than many other diversified funds. eagleasset.com|1 Table of Contents Eagle Mutual Funds SUMMARY OF CAPITAL APPRECIATION FUND|8.XX.2011 Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/ or economic conditions. As a result, the fund’s net asset value (“NAV”) also increases and decreases. Investments in this fund are subject to the following primary risks and these risks are further explained in “Additional Information About Risk Factors”: ● Focused holdings risk is the risk of a fund holding a core portfolio of stocks of fewer companies than other diversified funds; ● Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; ● Sector risk is the risk of a fund holding a core portfolio of stocks invested in similar businesses which could all be affected by the same economic or market conditions; ● Small- and mid-cap company risk arises because small- and mid-cap companies may have narrower commercial markets, less liquidity and less financial resources than large-cap companies; and ● Stock market risk is the risk of broad stock market decline or decline in particular holdings. Performance | The bar chart that follows illustrates annual fund returns for the periods ended December31. The table that follows compares the fund’s returns for various periods with benchmark returns. This information is intended to give you some indication of the risk of investing in the fund by demonstrating how its returns have varied over time. The bar chart shows the fund’s ClassA share performance from one year to another.Class A shares are not offered in this prospectus but would have substantially similar annual returns because the shares represent investment in the same portfolio of securities.Annual returns would differ only to the extent that the other class of shares are subject to a sales charge and different annual operating expenses. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. Year to date total return (Class A shares) as of July 31, 2011 was []% (not annualized). During 10 year period (Class A shares): Return Quarter ended Best Quarter 22.13% June 30, 2009 Worst Quarter (33.06)% December 31, 2008 The returns in the preceding tables do not reflect sales charges. If the sales charges were reflected, the returns would be lower than those shown. Average annual total returns (for the periods ended December31, 2010): Fund return (after deduction of sales charges and expenses) Share Class Inception Date 1-yr 5-yr 10-yr ClassA – Return Before Taxes 12/12/85 5.52% 2.33% 1.58% Return After Taxes on Distributions 5.52% 1.75% 1.29% Return After Taxes on Distributions and Sale of Fund Shares 3.59% 1.87% 1.29% Index (reflects no deduction for fees, expenses or taxes) 1-yr 5-yr 10-yr Russell 1000® Growth Index 16.71% 3.75% 0.02% After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 2|eagleasset.com Table of Contents Eagle Mutual Funds SUMMARY OF CAPITAL APPRECIATION FUND|8.XX.2011 Manager | Eagle Asset Management, Inc., 880 Carillon Parkway, St. Petersburg, Florida 33716, is the fund’s investment adviser. Subadviser | Goldman Sachs Asset Management L.P. (“GSAM”) serves as the subadviser to the fund. Portfolio Managers | Steven M. Barry and David G. Shell, CFA® are Chief Investment Officers and, together with Timothy M. Leahy, CFA®, are Portfolio Managers of GSAM’s “Growth Team.” Messrs. Barry and Shell have been responsible for the day-to-day management of the fund’s investment portfolio since 2002. Mr. Leahy has been responsible for the day-to-day management of the investment portfolio since February 2011. Purchase and sale of fund shares | Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information | The dividends you receive from the fund generally will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax upon withdrawal from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may influence the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. eagleasset.com|3 Table of Contents Eagle Mutual Funds SUMMARY OF GROWTH & INCOME FUND|8.XX.2011 Investment objective | The Eagle Growth& Income Fund (“Growth& Income Fund” or the “fund”) primarily seeks long-term capital appreciation and, secondarily, seeks current income. Fees and expenses | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Growth& Income Fund. Shareholder fees (fees paid directly from your investment): Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None Redemption Fee (as a % of amount redeemed, if applicable) None Annual fund operating expenses (expenses deducted from fund assets): Class R-6 Investment Advisory Fees % Distribution and Service (12b-1) Fees % Other Expenses Shareholder Service Fees % Remainder of Other Expenses % Acquired Fund Fees and Expenses (a) % Total Annual Fund Operating Expenses (b) % Fee Waivers and Expense Reimbursements )% Net Expenses % (a) Acquired fund fees and expenses are fees incurred indirectly by the fund as a result of investment in certain pooled investment vehicles, such as mutual funds. (b) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to cap its investment advisory fee and/or reimburse certain expenses of the fund to the extent that annual operating expenses exceed 0.85% of the R-6 class’ average daily net assets through August [], 2012. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, extraordinary expenses and includes offset expense arrangements with the fund’s custodian. The Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fund reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share class Year1 Year3 Year 5 Year10 Class R-6 $[] $[] $[] $[] Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 50% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the Growth & Income Fund seeks to achieve its objective by investing primarily in domestic equity securities (predominantly common stocks) that the portfolio managers believe are high-quality, financially strong companies that pay above-market dividends, have cash resources (i.e. free cash flow) and a history of raising dividends.The portfolio managers select companies based in part upon their belief that those companies have the following characteristics: (1) yield or dividend growth at or above the S&P 500 Index; (2) potential for growth; and (3) stock price below its estimated intrinsic value.The fund generally sells securities when their price appreciations reach or exceed sustainable levels, a company’s fundamentals deteriorate, or a more attractive investment opportunity develops.Equity securities purchased by the fund typically include common stocks, convertible securities, preferred stocks, and real estate investment trusts.In addition, the fund generally invests in mid- and large-capitalization companies that are diversified across different industries and sectors. 4|eagleasset.com Table of Contents Eagle Mutual Funds SUMMARY OF GROWTH & INCOME FUND|8.XX.2011 The fund also may own a variety of other securities that, in the opinion of the fund’s portfolio managers, offer prospects for meeting the fund’s investment goals. These securities include corporate bonds and government securities, including securities issued by U.S. government-sponsored enterprises, which are not backed by the full faith and credit of the U.S. government and are not guaranteed or insured by the U.S. government.The fund may purchase debt securities of any maturity, including those rated below investment grade by Moody’s Investors Service, Inc. or Standard & Poor’s Ratings Services or, if unrated, deemed to be of comparable quality. Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/ or economic conditions. As a result, the fund’s net asset value (“NAV”) also increases and decreases. Investments in this fund are subject to the following primary risks and these risks are further explained in “Additional Information About Risk Factors”: ● Credit risk arises if an issuer of a fixed income security is unable to meet its financial obligations or goes bankrupt; ● Government Sponsored Enterprises (“GSE”) (which are obligations issued by agencies and instrumentalities of the U.S. Government) risk is due to investments in GSEs having variations in the level of support they receive from the U.S. Government; ● Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; ● High-yield security risk results from investments in below investment grade bonds, which have a greater risk of loss of money, are susceptible to rising interest rates and have greater volatility; ● Interest rate risk is the risk that the value of a fund’s investments in fixed income securities will fall when interest rates rise. The effect of increasing interest rates is more pronounced for any intermediate-term or longer-term fixed income obligations owned by the fund; ● Market timing risk arises because a fund’s value may be affected by market timing, especially in high-yield securities; ● Mid-cap company risk arises because mid-cap companies may have narrower commercial markets, less liquidity and less financial resources than large-cap companies; ● Stock market risk is the risk of broad stock market decline or decline in particular holdings; and ● Value stock risk arises from the possibility that a stock’s true value may not be fully realized by the market. Performance | The bar chart that follows illustrates annual fund returns for the periods ended December31. The table that follows compares the fund’s returns for various periods with benchmark returns. This information is intended to give you some indication of the risk of investing in the fund by demonstrating how its returns have varied over time. The bar chart shows the fund’s ClassA share performance from one year to another.Class A shares are not offered in this prospectus but would have substantially similar annual returns because the shares represent investment in the same portfolio of securities.Annual returns would differ only to the extent that the other class of shares are subject to a sales charge and different annual operating expenses. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. Year to date total return (Class A shares) as of July 31, 2011 was []% (not annualized). During 10 year period: (Class A Shares) Return Quarter ended Best Quarter % June30,2009 Worst Quarter )% December31,2008 The returns in the preceding tables do not reflect sales charges. If the sales charges were reflected, the returns would be lower than those shown. eagleasset.com|5 Table of Contents Eagle Mutual Funds SUMMARY OF GROWTH & INCOME FUND|8.XX.2011 Average annual total returns (for the periods ended December31, 2010): Fund return (after deduction of sales charges and expenses) Share Class Inception Date 1-yr 5-yr 10-yr ClassA – Return Before Taxes 12/15/86 7.84% 4.83% 4.05% Return After Taxes on Distributions 7.56% 3.47% 2.72% Return After Taxes on Distributions and Sale of Fund Shares 5.43% 3.58% 2.88% Index (reflects no deduction for fees, expenses or taxes) 1-yr 5-yr 10-yr S&P 500 Index 15.06% 2.29% 1.41% After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Manager | Eagle Asset Management, Inc., 880 Carillon Parkway, St. Petersburg, Florida 33716, is the fund’s investment adviser. Portfolio Managers | Edmund Cowart, David Blount and John Pandtle are Co-Portfolio Managers of the fund and responsible for the day-to-day management of the fund. Messrs. Cowart, Blount and Pandtle have been responsible for the day-to-day management of the fund since June 2011. Purchase and sale of fund shares |Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information | The dividends you receive from the fund generally will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax upon withdrawal from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may influence the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 6|eagleasset.com Table of Contents Eagle Mutual Funds SUMMARY OF INTERNATIONAL EQUITY FUND|8.XX.2011 Investment objective | The Eagle International Equity Fund (“International Equity Fund” or the “fund”) seeks capital appreciation principally through investment in a portfolio of international equity securities. Fees and expenses | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the International Equity Fund. Shareholder fees (fees paid directly from your investment): Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None Redemption Fee (as a % of amount redeemed, if applicable) None Annual fund operating expenses (expenses deducted from fund assets): Class R-6 Investment Advisory Fees % Distribution and Service (12b-1) Fees % Other Expenses Shareholder Service Fees % Remainder of Other Expenses % Acquired Fund Fees and Expenses (a) % Total Annual Fund Operating Expenses (b) % Fee Waivers and Expense Reimbursements % Net Expenses % (a) Acquired Fund Fees and Expenses are fees incurred indirectly by the fund as a result of investment in certain pooled investment vehicles, such as mutual funds (b) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to cap its investment advisory fee and/or reimburse certain expenses of the fund to the extent that annual operating expenses exceed 1.05% of the R-6 class’ average daily net assets through August [], 2012. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, extraordinary expenses and includes offset expense arrangements with the fund’s custodian. The Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fund reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share class Year1 Year 3 Year 5 Year 10 Class R-6 $[] $[] $[] $[] Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 133% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the International Equity Fund seeks to achieve its objective by investing at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the equity securities of foreign issuers and depository receipts representing the securities of foreign issuers. The fund invests primarily in equity securities of foreign companies that the portfolio managers believe have the potential to capitalize on worldwide growth trends and global changes. The fund may invest in securities traded on any securities market in the world. Equity securities include common and preferred stocks, warrants or rights exercisable into common or preferred stock, securities convertible into common or preferred stock and depository receipts. The fund also may invest in exchange-traded index funds based on foreign indices as well as precious metal-related instruments in the form of equities and asset-backed securities. eagleasset.com|7 Table of Contents Eagle Mutual Funds SUMMARY OF INTERNATIONAL EQUITY FUND|8.XX.2011 The fund normally invests at least 50% of its investment portfolio in securities traded in developed foreign securities markets. The fund also may: (1)invest up to 35% of its assets in emerging markets, which are those countries whose markets are not yet highly developed; (2)invest in foreign currency and purchase and sell forward foreign currency contracts and futures contracts to improve its returns or protect its assets; and/or (3)reduce foreign currency risk by hedging some or all of the fund’s foreign currency exposure back into the U.S. dollar. When purchasing securities in developed markets, the fund’s portfolio managers focus on individual companies instead of the economy as a whole. However, when purchasing securities in emerging markets, the fund’s portfolio managers focus on the significance of macro-economic factors. Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/ or economic conditions. As a result, the fund’s net asset value (“NAV”) also increases and decreases. Investments in this fund are subject to the following primary risks and these risks are further explained in “Additional Information About Risk Factors”: ● Credit risk arises if an issuer of a fixed income security is unable to meet its financial obligations or goes bankrupt; ● Derivative risk is the risk that the strategy used in purchasing futures contracts, forward foreign currency contract and options on futures may not succeed; ● Emerging markets risk arises because emerging markets are generally smaller, less developed, less liquid and more volatile than the securities markets of the U.S. and developed markets. Additionally, risk arises because investing in emerging markets has greater social, political and economic uncertainty, dependence on foreign aid and a limited number of buyers; ● Foreign security risk is the risk of instability in currency exchange rates, political unrest, economic conditions, custodial arrangements or foreign law changes; ● Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; ● High-yield security risk results from investments in below investment grade bonds, which have a greater risk of loss of money, are susceptible to rising interest rates and have greater volatility; ● Interest rate risk is the risk that the value of a fund’s investments in fixed income securities will fall when interest rates rise. The effect of increasing interest rates is more pronounced for any intermediate-term or longer-term fixed income obligations owned by the fund; ● Liquidity risk is the possibility that, during times of widespread market turbulence, trading activity in certain securities may be significantly hampered, which may reduce the returns of the fund because it may be unable to sell the illiquid securities at an advantageous price or time. ● Market timing risk arises because a fund’s value may be affected by market timing, especially in high-yield, small-cap and foreign securities; ● Investing in other investment companies and exchange-traded funds (“ETFs”) carries with it the risk that by investing in another investment company or ETF the fund, and therefore its shareholders, indirectly bear the fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company or ETF, in addition to the fees and expenses fund shareholders directly bear in connection with the fund’s own operations; ● Portfolio turnover risk is the risk that performance may be adversely affected by a high rate of portfolio turnover, which generally leads to greater transaction and tax costs; ● Precious metal-related instruments can fluctuate due to economic cycles, the devaluation of currency, changes in inflation and interest rates and government regulation of metal sales. ● Sector risk is the risk of a fund holding a core portfolio of stocks invested in similar businesses which could all be affected by the same economic or market conditions; ● Small- and mid-cap company risk arises because small- and mid-cap companies may have narrower commercial markets, less liquidity and less financial resources than large-cap companies; and ● Stock market risk is the risk of broad stock market decline or decline in particular holdings. Performance | The bar chart that follows illustrates annual fund returns for the periods ended December31. The table that follows compares the fund’s returns for various periods with benchmark returns. This information is intended to give you some indication of the risk of investing in the fund by demonstrating how its returns have varied over time. The bar chart shows the fund’s ClassA share performance from one year to another.Class A shares are not offered in this prospectus but would have substantially similar annual returns because the shares represent investment in the same portfolio of securities.Annual returns would differ only to the extent that the other class of shares are subject to a sales charge and different annual operating expenses. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. Year to date total return (Class A shares) as of July 31, 2011 was []% (not annualized). During 10 year period: (Class A Shares) Return Quarter ended Best Quarter % June 30, 2009 Worst Quarter )% September 30, 2008 The returns in the preceding tables do not reflect sales charges. If the sales charges were reflected, the returns would be lower than those shown. 8|eagleasset.com Table of Contents Eagle Mutual Funds SUMMARY OF INTERNATIONAL EQUITY FUND|8.XX.2011 Average annual total returns (for the periods ended December31, 2010): Fund return (after deduction of sales charges and expenses) Share Class Inception Date 1-yr 5-yr 10-Yr ClassA – Return Before Taxes 12/27/95 2.01% 0.85% 2.01% Return After Taxes on Distributions 1.65% (0.09)% 1.28% Return After Taxes on Distributions and Sale of Fund Shares 1.78% 0.57% 1.54% Index (reflects no deduction for fees, expenses or taxes) 1-yr 5-yr 10-yr MSCI ACWI-ex US® 11.15%
